Citation Nr: 0330160	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  98-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for tinea pedis, tinea 
cruris, and seborrheic dermatitis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
March 1962 and from July 1970 to November 1971.  He appeals 
an August 1997 Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision denying benefits sought for tinea 
pedis, tinea cruris, and seborrheic dermatitis.

The Board disposed of a different issue in August 2002.  In 
October 2002, the Board remanded the current matter to the 
RO.  


REMAND

In October 2002, the Board remanded the current claim to the 
RO to obtain a VA examination report which would enable 
adjudicators to rate the veteran's skin disease both under 
the old and the new rating criteria.  The examination report 
which was obtained does neither.  Therefore, a remand is 
required.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  A VA dermatology examination should 
be conducted.  The report of that 
examination must indicate the following:  

Does the veteran have:

A.  exudation or itching which is 
constant.
B.  extensive lesions.
C.  20 to 40 percent of the entire 
body or 20 to 40 percent of exposed 
areas affected by skin disease.
D.  systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of 6 weeks or more, but 
not constantly, during the past 12-month 
period.
E.  More than 40 percent of the 
entire body or more than 40 percent of 
exposed areas affected.
F.  Constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs 
required during the past 12 month 
period.

The examiner should provide a separate 
answer for each question, and each 
answer must respond directly and 
completely to the question.  The claims 
folder should be made available to the 
examiner prior to the examination.

2.  The veteran is informed that he is 
at liberty to submit his own examination 
report that complies with the above 
criteria.  (The VA does not bear any 
cost.)

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




